Per curiam.
This disciplinary matter is before the Court on the petition for voluntary discipline filed by Holly De Rosa Hogue (Edwards) (State Bar No. 142263), prior to the issuance of a formal complaint, see Bar *665Rules 4-227 (b) (2) and 4-110 (f). In her petition, Hogue, who became a member of the Bar in 2005, seeks to voluntarily surrender her license to practice law, and admits that she violated Rule 8.4 (a) (2) when she was convicted of distribution of oxycodone and methamphetamine — a felony. The maximum sanction for a violation of Rule 8.4 (a) (2) is disbarment.
Decided September 12, 2016.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
The State Bar filed a response, concluding that the interests of the public and the State Bar of Georgia would be best served by acceptance of Hogue’s petition for voluntary surrender of license, particularly given the nature of Hogue’s crime and the fact that she was convicted of distribution, not just possession, of oxycodone and methamphetamine. See In the Matter of Davis, 295 Ga. 848, 849 (764 SE2d 548) (2014) (disbarment for possession of methamphetamine and making a false statement); In the Matter of McLarty, 269 Ga. 749, 750 (506 SE2d 850) (1998) (disbarment for trafficking in and possession of cocaine and marijuana).
Having reviewed the petition and the State Bar’s response, we accept the petition for voluntary surrender of license, which is tantamount to disbarment, Bar Rule 4-110 (f). Accordingly, it is hereby ordered that the name of Holly De Rosa Hogue (Edwards) be removed from the rolls of persons authorized to practice law in the State of Georgia. Hogue is reminded of her duties pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.